Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-22, 24, 26, 36, 39, 41, and 51 are cancelled.  Claims 23, 25, 27-35, 37, 38, 40, 42-50 and 52 are pending and under examination. 

Priority
	The instant application is a continuation application of US application 17/066,072 filed on 10/8/2020, which is a continuation of US application 16/795,044 filed on 2/19/2020, which is a continuation of 16/459,947 filed on 7/2/2019, which is a continuation of 16/213,083 filed on 12/7/2018, which is a continuation of 15/588,304 filed on 5/5/2017, which is a continuation of 13/829,984 filed on 3/14/2013.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 06/14/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 06/14/2021.  

Terminal Disclaimers
The terminal disclaimer filed on 06/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending 16/932470 and US Patents 9675587, 10188632, and 11007179 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	The closest prior art does not teach or motivate the invention as claimed in claims 23, 35, 38, and 50.  In context of the totality of the tablet with 5-({[(2S)-2-Amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[(lS)-l-(4-phenyl-lH-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic acid and other listed ingredients, the prior art does not properly motivate additions of mannitol amounts or concentrations in context to the entire tablet formulations being claimed.  
	 Applicant’s specification does indicate that mannitol can serve as filler (table 1), but in no instances will the total amount of filler present be more or less than what is indicated in the instant claims and in no instances will the amount of mannitol be different than what is recited in the instant claims (table 1 provides that both mannitol and silicified microcrystalline cellulose are exemplary fillers; fillers for tablets are well-recognized ingredients in the prior art).  Thus, for example, if using mannitol as a filler in an amount of 10 wt% and silicified microcrystalline cellulose (or another filler that is not mannitol) as a filler in an amount of 50 wt%, then the filler limitation of 60% by weight will be met and the mannitol limitation will be met.  	
The limitations of “about” in the claims are given an acceptable meaning of +/- 10% from the provided value, so “about 10% by weight” will be considered as 9-11% by weight or “about 
	
Conclusion
Claims 23, 25, 27-35, 37, 38, 40, 42-50 and 52 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613